          Case 1:20-cr-00669-PAE Document 17 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                       20-CR-669 (PAE)
                         -v-
                                                                            ORDER
 SEAN DEBNAM,

                                      Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court today attempted to hold an initial conference in this case, but the MCC failed

to produce the defendant. The Court accordingly held a brief conference with counsel only. As

the Court advised counsel, it will seek to schedule a next conference during the week of February

1, 2021. To enable a conference to be scheduled and the defendant to be produced consistent

with COVID-era scheduling protocols, and for the other reasons set forth on the record of

today’s conference, the Court excludes time until February 5, 2021, pursuant to 18 U.S.C. §

3161(h)(7)(A).

       Also for the reasons set forth on the record of today’s conference, the Court today

relieved Ms. Marisa Cabrera, Esq., as counsel of record for the defendant and appointed Ms.

Kristen Santillo, Esq.


       SO ORDERED.


                                                           PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 22, 2021
       New York, New York
